Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the amendment filed on 2/11/21.

Any objections or rejections made in the previous office action which is not specifically repeated below are withdrawn.

Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Terminal Disclaimer
The terminal disclaimer filed on 8/14/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/126947 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawing filed on 8/22/2018 is accepted by the Examiner. 

 REASONS for ALLOWANCE
Claims 1-20 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-20 and because the arguments set forth in the amendment filed on 2/11/21 are persuasive.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method of conveying data with a data handling device, the method comprising: originating, with a first data handling device associated with a first memory domain, packetized memory requests on a first memory link to a first memory device in the first memory domain associated with the first data handling device; receiving, with the first data handling device, packetized system requests on a second memory link originating from a second data handling device in a second memory domain, the second memory link physically and logically the same as the first memory link; and responding, with the first data handling device, to the packetized system requests as described in the specification and together with combination of other claimed element as set forth in the claims.  Also the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution records taken as a whole. 

The closest prior art, “Fault Tolerant Computer System” by Major et al.  (US 5,455,932) discloses a method and apparatus for providing a fault-tolerant backup system such that if there is a failure of a primary processing system, a replicated system 

Another close prior art, “Flexible Data Replication Mechanism” by Lubbers et al.  (US 6947981) discloses a data replication management (DRM) architecture comprising a plurality of storage cells interconnected by a fabric. Flexibility in connectivity is provided by configuring each storage cell port to the fabric to handle both host data 

Therefore, claims 1-20 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138